TROTT, Circuit Judge,
dissenting.
Because I believe that Officer Camou did have probable cause to believe that *671Daniels posed a serious threat of serious injury both to Officer Camou and to others, I would grant summary judgment to the defendants on the ground of qualified immunity. With all respect to my colleagues, Deorle v. Rutherford, 272 F.3d 1272 (9th Cir.2001) is distinguishable and inapposite. Deorle was unarmed when he was shot, had generally obeyed instructions given him by various police officers, had not committed any serious offense, and was not a flight risk. By comparison, Daniels was armed with a weapon capable of causing serious injury and death; had disobeyed every reasonable instruction shouted to him by the officers, including instructions to drop his weapon; had committed and was committing the serious offenses of physically resisting arrest in violation of California Penal Code Sections 148, 834a, and 834b; and had broken away from the officer’s grasp and was continuing his flight. Daniels’ death was a tragedy one wishes could have been avoided, but in this fast moving scenario, the remedy is not to subject the officer to this lawsuit.